                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9      JEFF OLBERG, et al.,                                  CASE NO. C18-0573-JCC
10                              Plaintiffs,                   ORDER
11                     v.

12      ALLSTATE INSURANCE COMPANY, et
        al.,
13
                                Defendants.
14

15
            This matter comes before the Court on Defendants’ unopposed motions to seal (Dkt. Nos.
16
     135, 145). Having thoroughly considered the briefing and the relevant record, the Court hereby
17
     GRANTS the motions for the reasons explained herein.
18
            Consistent with Federal Rule of Civil Procedure 5.2, Local Civil Rule 5(g), and the
19
     protective orders entered in this matter (Dkt. Nos. 32, 83), Defendants CCC Information
20
     Services, Inc. and Allstate Fire and Insurance Company filed redacted opposition briefs (Dkt.
21
     Nos. 140, 150) to Plaintiffs’ motion for class certification along with sealed unredacted versions
22
     of the briefs (Dkt. Nos. 139, 146) as well as a variety of sealed declarations and exhibits
23
     supporting their briefs (Dkt. Nos. 138, 142, 144, 151, 152, 153). Defendants assert the
24
     documents contain proprietary information that could be used by competitors against Defendants
25
     if made publicly available. (See Dkt. Nos. 135 at 3–5, 145 at 3, 154 at 3–4.)
26


     ORDER
     C18-0573-JCC
     PAGE - 1
 1          “Historically, courts have recognized a ‘general right to inspect and copy public records

 2   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

 3   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

 4   U.S. 589, 597 (1978)). However, that right is reduced when applied to confidential and

 5   proprietary business records. Id. at 1179; see In re Electronic Arts, 298 F. App’x 568, 569 (9th

 6   Cir. 2008). This is particularly true for records attached to nondispositive motions. In re Midland

 7   Nat. Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115 (9th Cir. 2012).

 8          The motion at issue seeks class certification. (See Dkt. No. 104.) While courts may
 9   consider the merits of a party’s underlying claim in ruling on such motions, the primary
10   consideration for the Court is whether the class device is appropriate. Wal-Mart Stores, Inc. v.
11   Dukes, 564 U.S. 338, 348–49 (2011). Accordingly, the Court considers the relevant motion here
12   to be nondispositive. On this basis, it applies the “good cause” standard articulated in Federal
13   Rule of Civil Procedure 26(c). Kamakana, 447 F.3d at 1180. Therefore, only a “particularized
14   showing” of harm from disclosure is required. Id.
15          The Court has reviewed the records at issue and concluded that disclosure of the sensitive
16   information included in the documents would cause irreparable harm to Defendants because it
17   would provide Defendants’ competitors information about how they conduct their businesses.
18          Defendants’ motions to seal (Dkt. Nos. 135, 145) are GRANTED. The Clerk is

19   DIRECTED to maintain under seal Docket Numbers 138, 140, 142, 144, and 150–153.

20

21          DATED this 2nd day of June 2021.




                                                           A
22

23

24
                                                           John C. Coughenour
25                                                         UNITED STATES DISTRICT JUDGE
26


     ORDER
     C18-0573-JCC
     PAGE - 2
